DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
"the back surface side of the front surface side sheet" in line 3
“the same sized octagons” in line 9
“the lengths” in line 9
“the front-back direction and the width direction” in line 11
“the pattern” in line 12
“the octagonal portions” in lines 12 and 15
“the diamond shaped portions” in line 16
“the octagonal cells” in lines 18-19
“the swelling force” in line 19
There is insufficient antecedent basis for these limitations in the claim.
Additionally, with respect to claim 1, the language of claims 15-17 is unclear. 
The lines recite “as the cells, octagonal cells surrounded by the octagonal portions of the bonded portions and diamond-shaped cells surrounded by the diamond-shaped portions of the bonded portions are included.”
It is unclear if the cells are different than octagonal cells and how the cells can be surrounded by octagonal and diamond-shaped portions of bonded portions since the bonded portions appear to be the elements that create the octagonal and diamond shapes.
Correction and/or clarification are required.
Claim 2 recites the limitation "the diamond-shaped cell in line 2" and “the orthogonal cells” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claims 3 and 4 recite the following limitations:
"the octagonal patterns" in line 2
“the sides along the front-back direction and the width direction” in line 3
“the sides along the oblique direction” in line 4
 “the swelling force” in line 6
There is insufficient antecedent basis for these limitations in the claim.
Additionally, with respect to claims 3 and 4, the language of claim 6 is unclear.
Line 6 requires that the second bonded portions are peeled off “more preferentially” than the first bonded portion.  The scope, and therefore requirements, to meet the limitation of “more preferentially” is unclear.  Further, line 2 of the claim refers to “first bonded portions” while lines 6-7 refer to “the first bonded portion”, so it is unclear if “the first bonded portion” is a part of the first bonded “portions” or if it is a separate portion.  Correction and/or clarification are required.

 Claim 5 recites the following limitations:
"the front-back direction and the width direction” in line 4
“the sides along the oblique direction” in line 4
 “the swelling force” in line 5
“the adjacent cells” in line 6
“the weak bonded portions” in line 8

Claim 6 recites the following limitations:
"the front-back direction along the maximum length” in line 3
“the center portion and the both side portions in the width direction” in line 4
 “the width direction or the oblique direction” in line 7
“the front-back direction” in line 9

Claim 7 recites the following limitations:
"the front-back direction” in line 3
“the center portion” in line 4
 “the both side portion” in line 4

Claim 8 recites the following limitations:
 “the weak bonded portions” in line 4
“the line width of the weak bonded portions” inline 6
“the line width of the strong bonded portions” in lines 6-7
“the point interval of the weak bonded portions” in line 8
“the point interval of the strong bonded portions” in lines 8-9

Claim 9 recites the following limitations:
"the both side edges” in lines 2-3
“the front-back direction” in line 3
“the strong bonded portions” in line 3
“the center in the width direction” in line 4
“the both sides in the width direction” in lines 4-5

Claim 10 recites the following limitations:
"the sides” in line 2
“the weak bonded portions” in line 3

Claim 11 recites the following limitations:
"the front and back ends” in line 2
“the both side portions” in line 3
“the front-back direction” in lines 3-4

Claim 12 recites the following limitations:
"the octagonal patterns" in line 2
“the sides along the front-back direction and the width direction” in line 3
“the sides along the oblique direction” in line 4
 “the swelling force” in line 6
There is insufficient antecedent basis for these limitations in the claim.
Additionally, with respect to claim 12, the language of claim 5 is unclear.
Line 5 requires that the second bonded portions are peeled off “more preferentially” than the first bonded portion.  The scope, and therefore requirements, to meet the limitation of “more preferentially” is unclear.  
  Correction and/or clarification are required.

Claim 13 recites the following limitations:
"the octagonal patterns" in line 2
“the sides along the front-back direction and the width direction” in line 3
“the sides along the oblique direction” in lines 4-5
 “the swelling force” in line 6

Additionally, with respect to claim 13, the language of claim 6 is unclear.
Line 6 requires that the second bonded portions are peeled off “more preferentially” than the first bonded portion.  The scope, and therefore requirements, to meet the limitation of “more preferentially” is unclear.  
  Correction and/or clarification are required.

Claim 14 recites the following limitations:
"the front-back direction and the width direction” in line 4
“the sides along the oblique direction” in line 4
 “the swelling force” in line 5
“the adjacent cells” in line 6
“the weak bonded portions” in line 8

Claim 15 recites the following limitations:
 “the weak bonded portions” in line 4
“the line width of the weak bonded portions” in line 5
“the line width of the strong bonded portions” in lines 5-6
“the point interval of the weak bonded portions” in line 7
“the point interval of the strong bonded portions” in lines 7-8




Claim 16 recites the following limitations:
 “the weak bonded portions” in line 4
“the line width of the weak bonded portions” in line 6
“the line width of the strong bonded portions” in lines 6-7
“the point interval of the weak bonded portions” in line 8
“the point interval of the strong bonded portions” in lines 8-9

Due to the numerous rejections under 35 U.S.C. 112, second paragraph, the absence of prior art does not indicated allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/088,911 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles including a plurality of cells surrounded by bonded portions of a front and back surface side sheet where superabsorbent polymer particles are contained in the cells.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umebayashi (US 9,532,909) is cited for disclosing an article including two liquid-permeable non-woven fabric sheets bonded together at bonded portions in a predetermined pattern with a plurality of granular particles placed therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781